Title: To Thomas Jefferson from John Barnes, 7 July 1824
From: Barnes, John
To: Jefferson, Thomas


Dear Sir—
George Town Coa
7th July 1824.
The Safe Arrival of the US. Packet from Milton, of the 4th was Announcd to me—this morning by the Post Master in person—Escorted—by a file of ten of the US. fiery Hearts. with as Many Black headed, Clubs.—together with Specie sufft—to defray the Necessary expenditures of the late Enterprize—in favr of the Grecian Causes,—should any further Occurance Offer, to make it needfull to apply. Be Assured Sir, my best services shall not be wanting, to perfect, your Acceptable Orders,with great Esteem I am, Your Obed. servtJohn Barnes.